Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

DANIEL SURIAGA,
on behalf of himself and all others
similarly situated
                                                    Civil Action No. 18-16288 (ES) (MAH)
                Plaintiff,
                                                                   OPINION
                v.

GENERAL ELECTRIC COMPANY,

                Defendant.

SALAS, DISTRICT JUDGE

        Before the Court is defendant General Electric Company’s (“Defendant” or “GE”) motion

to dismiss plaintiff Daniel Suriaga’s (“Plaintiff”) putative class action complaint (D.E. Nos. 20

(“Motion”) & 20-1 (“Def. Mov. Br.”)).            The Court has jurisdiction pursuant to 28

U.S.C. § 1332(d)(2). Having considered the parties’ submissions, the Court decides this matter

without oral argument. See Fed. R. Civ. P. 78(b). As set forth below, the Court GRANTS

Defendant’s Motion.

I.      Background

        Plaintiff brings this putative class action on behalf of himself and all others similarly

situated to recover damages for alleged violations of law in connection with Defendant’s “design,

manufacture, marketing, advertising, selling, warranting, servicing, and repairing of its

[m]icrowaves.” (D.E. No. 1, Complaint (“Compl.”) ¶ 1). The Court will “set out facts as they

appear in the Complaint.” See Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir. 2012).

        In or around December 2012, Plaintiff purchased a GE microwave for approximately $200


                                                1
at Best Buy in Hudson County, New Jersey. (Compl. ¶ 33). Plaintiff alleges that he purchased the

microwave because he believed “GE was a reliable brand that would provide him with a

[m]icrowave that would last at least 10 years.” (Id. ¶ 35). Approximately two years after

purchasing the microwave, Plaintiff noticed bubbling, peeling, crackling, flaking, and/or chipping

of the coating of the interior cavity of the microwave (the “paint peeling problem”). (Id. ¶¶ 1 &

37). Soon thereafter, Plaintiff alleges that he notified Defendant of the paint peeling problem, and

Defendant offered to send a technician to inspect the damage for $100. (Id. ¶ 38). Because

Plaintiff could not afford the visit, he declined GE’s offer. (Id.). Thereafter, Plaintiff stopped

using the microwave based on his fear that the paint peeling problem would get worse and could

result in paint chips falling into his food. (Id. ¶ 40). Defendant’s website advises customers that

if the paint peeling problem occurs, the microwave is unrepairable. (Id. ¶ 2 & n.1).

       Plaintiff alleges that the paint peeling problem is a design and/or manufacturing defect

which begins to manifest shortly after first use and renders the microwave unfit for further use.

(Id. ¶ 1). In support, Plaintiff cites to publicly available consumer complaints relating to the paint

peeling problem. (Id. ¶¶ 23–24). Plaintiff further alleges that Defendant has known or should

have known that its microwave was defective since at least 2005, and that Defendant has

“undertaken a willful pattern of conduct” aimed at hiding the defects. (Id. ¶¶ 2–3 & 18–20).

       Based on these facts, Plaintiff filed his putative class action complaint on November 19,

2018, alleging (i) breach of express and implied warranties under New Jersey law (Counts II and

III); (ii) breach of express and implied warranties under the Magnuson-Moss Warranty Act, 15

U.S.C. § 2301 et seq. (Counts IV and V); (iii) violations of the New Jersey Consumer Fraud Act,

N.J.S.A. § 56:8-1, et seq. (“NJCFA”) (Count I); and unjust enrichment (Count VI). Defendant

moves to dismiss each of Plaintiff’s claims pursuant to Federal Rules of Civil Procedure 8(a), 9(b),



                                                  2
and 12(b)(6). (Def. Mov. Br. at 2).

II.     Legal Standard

        To withstand a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “The

plausibility standard is not akin to a ‘probability requirement,’ but asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.

        “When reviewing a motion to dismiss, all allegations in the complaint must be accepted as

true, and the plaintiff must be given the benefit of every favorable inference to be drawn

therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (internal quotation marks

omitted). The Court is not required to accept as true “legal conclusions,” and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678. Finally, “[i]n deciding a Rule 12(b)(6) motion, a court must consider only

the complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly

authentic documents if the complainant’s claims are based upon these documents.” Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

III.    Discussion

        A.       New Jersey Breach of Warranty Claims

        Plaintiff alleges that Defendant breached express and implied warranties under New Jersey

law and attaches GE’s warranty to the Complaint for the Court’s review. 1 (Compl. ¶¶ 73–92; D.E.


1
          The Court may consider the warranty as “a document integral to or explicitly relied upon in the complaint.”
See, e.g., Sunshine v. Reassure Am. Life Ins. Co., 515 F. App’x 140, 143 (3d Cir. 2013) (emphasis deleted).

                                                         3
No. 1-1, Ex. A). The warranty states that for the period of one year from the date of original

purchase, GE will replace “[a]ny part of the microwave oven which fails due to a defect in

materials or workmanship [and] will also provide, free of charge, all labor and related service to

replace the defective part.” (D.E. No. 1-1, Ex. A). The warranty also contains an “exclusion of

implied warranties”:

                Your sole and exclusive remedy is product repair as provided in this Limited
                Warranty. Any implied warranties, including the implied warranties of
                merchantability or fitness for a particular purpose, are limited to one year
                or the shortest period allowed by law.

Id. Plaintiff alleges that the warranty’s limitations do not bar his claims because they are

substantively and procedurally unconscionable, and as a result, Plaintiff and the putative class

members are entitled to a remedy under the Uniform Commercial Code. (Compl. ¶¶ 44–52).

Defendant argues that Plaintiff’s New Jersey breach of warranty claims fail for two reasons: (i)

they are time-barred, and (ii) they are insufficiently pled. (Def. Mov. Br. at 5–7). Because the

Court finds the breach of warranty claims are time-barred, it does not reach the merits of these

claims.

                 i.      Statute of Limitations

          In this Circuit, a defendant may prevail on a statute of limitations defense at

the motion to dismiss stage if “the time alleged in the statement of a claim shows that the cause of

action has not been brought within the statute of limitations.” Robinson v. Johnson, 313 F.3d 128,

135 (3d Cir. 2002). In other words, if the Court considers only the face of the Complaint in

determining if the claims are time-barred, a Rule 12(b)(6) motion to dismiss is an appropriate

framework for adjudication of a statute of limitations defense. See Chilcott v. Erie Cty. Prison,

774 F. App’x 99, 102 (3d Cir. 2019); accord Addlespurger v. Wecht, 739 F. App’x 709, 712 (3d

Cir. 2018).

                                                  4
       Here, it is clear on the face of the Complaint that Plaintiff’s breach of warranty claims are

time-barred. Plaintiff’s breach of warranty claims are governed by a four-year limitations period.

N.J. Stat. Ann. § 12A:2-725(1). Moreover, New Jersey law provides that “[a] cause of action

accrues when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the

breach,” and “[a] breach of warranty occurs when tender of delivery is made.” N.J. Stat. Ann. §

12A:2-725(2). The only exception to this rule is that “where a warranty explicitly extends to future

performance of the goods[,] and discovery of the breach must await the time of such

performance[,] the cause of action accrues when the breach is or should have been discovered.”

Id.

       According to the Complaint, tender of delivery was made in or around December 2012.

(Compl. ¶ 33). Thus, Plaintiff’s cause of action accrued in or around December 2012, unless the

future performance exception applies. N.J. Stat. Ann. § 12A:2-725(2). Plaintiff does not allege

that this exception applies but makes the unsupported assertion that accrual for the breach of

warranty claims is “when Plaintiff actually discovered the defect.” (D.E. No. 28 (“Pl. Opp. Br.”)

at 4). To the extent Plaintiff is arguing that the future performance exception applies, the Court

disagrees. This exception “only applies if the defect is discovered during the warranty period.”

ACH Enterprises 1 LLC v. Viking Yacht Co., 817 F. Supp. 2d 465, 470 (D.N.J. 2011). That is not

the case here since the warranty period was for one year (Compl. ¶ 45; D.E. No. 1-1, Ex. A), and

Plaintiff alleges that he discovered the paint peeling problem almost two years after he purchased

the microwave. (Compl. ¶ 37). Accordingly, Plaintiff’s cause of action accrued in or around

December 2012 when he purchased the microwave, and Plaintiff had four years from that date to

bring his breach of warranty claims. Because Plaintiff did not file his complaint until November

2018—nearly six years after tender of delivery—Plaintiff’s breach of warranty claims are time-



                                                 5
barred unless the Complaint sufficiently alleges a reason to toll the limitations period. As set forth

below, it does not.

               ii.       Equitable Tolling

       Plaintiff alleges that the “statute of limitations has been tolled by GE’s knowing and active

concealment of the [p]aint [p]eeling [p]roblem,” and that “Plaintiff could not have reasonably

discovered the fact that his [m]icrowave would exhibit the [p]aint [p]eeling [p]roblem due to the

manufacturing/design defects.” (Id. ¶ 42). Defendant argues that Plaintiff’s allegations are too

conclusory to survive a motion to dismiss. (Def. Mov. Br. at 5–6).

       “Once a defendant has raised a statute of limitations defense to a claim, it is the plaintiff’s

burden to allege the facts necessary to justify the application of equitable tolling.” Cole v. NIBCO,

Inc., No. 13-7871, 2016 WL 10536025, at *7 (D.N.J. Feb. 26, 2016). Under New Jersey law,

fraudulent concealment may serve as a basis to toll the statute of limitations if the plaintiff

sufficiently alleges “(1) wrongful concealment by the party raising the statute of limitations

defense, resulting in (2) plaintiff’s failure to discover the operative facts forming the basis of his

cause of action during the limitations period (3) despite the exercise of due diligence.” Glauberzon

v. Pella Corp., No. 10-5929, 2011 WL 1337509, at *5 (D.N.J. Apr. 7, 2011).                 Wrongful

concealment generally requires some sort of trickery or inducement by the Defendant. Stockroom,

Inc. v. Dydacomp Dev. Corp., 941 F. Supp. 2d 537, 541 (D.N.J. 2013). Although equitable tolling

“is not generally amenable to resolution on a 12(b)(6) motion,” Martin v. Prudential Ins. Co. of

Am., No. 12-6208, 2013 WL 3354431, at *8 (D.N.J. July 2, 2013), a plaintiff “cannot obtain the

benefit of the doctrine on [ ] vague and conclusory allegations,” Parker v. Pressler & Pressler,

LLP, 650 F. Supp. 2d 326, 339 (D.N.J. 2009).

       Here, the Court agrees with Defendant that Plaintiff’s allegations are too conclusory to



                                                  6
plausibly state that Defendant induced or tricked Plaintiff into allowing the statute of limitations

to expire. (See Def. Mov. Br. at 5–6). Plaintiff argues that he sufficiently alleges wrongful

concealment because he alleges that, despite having actual knowledge of the paint peeling problem

since 2005, Defendant continued to sell its microwaves without disclosing the defect, and

Defendant specifically failed to inform Plaintiff of the paint peeling problem or of the fact that the

microwave was unrepairable when Plaintiff contacted Defendant about the issue. (Pl. Opp. Br. at

5–6 (citing Compl. ¶¶ 2–5 & 38)). However, even assuming Defendant had knowledge of the

paint peeling problem during the statute of limitations period (December 2012–December 2016),

the Complaint is void of any factual allegations that Defendant specifically misrepresented or

tricked Plaintiff into thinking the microwave was non-defective or repairable during that time.

Compare Stockroom, 941 F. Supp. 2d at 542 (“[Plaintiff] has not alleged sufficient facts of

concealment or trickery on [Defendant]’s part for equitable tolling to apply.”), with BK Trucking

Co. v. Paccar, Inc., No. 15-2282, 2016 WL 3566723, at *5 (D.N.J. June 30, 2016) (applying

equitable tolling where Plaintiff specifically alleged that “Defendants represented to Plaintiffs that

each instance of repair or replacement would correct the defect, despite knowing that it would not,

and could not, do so”). In fact, the Complaint contains allegations suggesting the opposite—that

Defendant disclosed the defect to consumers and told them to stop using the microwave. (See

Compl. ¶¶ 2, 21, 23 & 50). Overall, Plaintiff’s allegations as to Defendant’s trickery are too vague

and conclusory (see e.g., id. ¶¶ 30 & 43), and “the Court cannot accept Plaintiff’s bald conclusion

that Plaintiff was misled without factual allegations in his Complaint to support such a claim,”

Martin, 2013 WL 3354431, at *8.

       Equally deficient is Plaintiff’s allegation that he “could not have reasonably discovered the

fact that his microwave would exhibit the [p]aint [p]eeling [p]roblem due to the



                                                  7
manufacturing/design defects.” (Compl. ¶ 42). Again, the Complaint alleges the opposite—

Plaintiff purchased his microwave in December 2012; by approximately December 2014, the paint

peeling problem manifested, and Plaintiff stopped using his microwave shortly thereafter. (Id. ¶¶

33–40). Thus, accepting the allegations in the Complaint as true, Plaintiff actually discovered the

defect in or around December 2014, and had nearly two years to file suit before the statute of

limitations ran in or around December 2016. That Plaintiff was unaware that others were

experiencing the same issue is irrelevant because the relevant inquiry is whether Plaintiff “fail[ed]

to discover the operative facts forming the basis of his cause of action during the limitations

period.” Glauberzon, 2011 WL 1337509, at *5 (emphasis added). As such, Plaintiff also fails to

allege the requisite due diligence to warrant the application of equitable tolling. See Rolax v.

Whitman, 53 F. App’x 635, 638 (3d Cir. 2002) (declining to apply equitable tolling where plaintiff

“failed to diligently pursue his claims”).

        Accordingly, the Court concludes that Plaintiff’s breach of warranty claims are time-

barred, and Plaintiff has not adequately alleged that equitable tolling applies. Counts II and III of

the Complaint are DISMISSED without prejudice. 2

        B.       Federal Breach of Warranty Claims

        Plaintiff also brings breach of warranty claims under the Magnuson-Moss Warranty Act,

15 U.S.C. §§ 2301, et seq. (“MMWA”). (Compl. ¶¶ 6, 93–112). The MMWA “provides a private

right of action in federal court for consumers who are ‘damaged by the failure of a supplier,

warrantor, or service contractor to comply with any obligation . . . under a written . . . [or] implied

warranty.’” Argabright v. Rheem Mfg. Co., 201 F. Supp. 3d 578, 600 (D.N.J. 2016) (quoting 15

U.S.C. § 2310(d)(1)). MMWA “claims based on breaches of express and implied warranties under


2
        Although the Court does not reach the merits of Plaintiff’s breach of warranty claims, the Court expresses
concern as to whether those claims are adequately pled on the merits.

                                                        8
state law depend upon those state law claims.” Avram v. Samsung Elecs. Am., Inc., No. 11-6973,

2013 WL 3654090, at *14 (D.N.J. July 11, 2013).                          Thus, “[w]here state law claims

warrant dismissal, an accompanying MMWA claim must also be dismissed.”                                Kennedy v.

Samsung Elecs. Am., Inc., No. 14-4987, 2015 WL 2093938, at *8 (D.N.J. May 5, 2015); ACH

Enterprises 1, 817 F. Supp. 2d at 472 (“[T]his Court’s holdings that the New

Jersey . . . breach of warranty claims are time-barred necessitate the same holding with respect to

the Magnuson–Moss Act claim.”). Because such is the case here, the Court GRANTS Defendant’s

motion to dismiss Counts IV and V of the Complaint.

        C.       New Jersey Consumer Fraud Act Claims

        Count I requests relief under the NJCFA. (Compl. ¶¶ 63–72). Defendant argues that this

claim fails because “Plaintiff fails to support his claim with any well-pled facts, let alone with the

specificity required to satisfy Rule 9(b).” (Def. Mov. Br. at 13). The Court agrees.

        Federal Rule of Civil Procedure 9(b)’s heightened pleading requirement concerning

allegations of fraud applies to NJCFA claims. 3 Frederico v. Home Depot, 507 F.3d 188, 201–02

(3d Cir. 2007) (reviewing dismissal of NJCFA claim under Rule 9(b)); accord Mickens v. Ford

Motor Co., 900 F.Supp.2d 427, 435 (D.N.J. 2012). Rule 9(b) requires a party alleging fraud or

mistake to “state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ.

P. 9(b). A plaintiff may satisfy Rule 9(b) by pleading the date, place or time of the fraud, or

through alternative means of “injecting precision and some measure of substantiation into the[]

allegations of fraud.” Seville Indus. Mach. Corp. v. Southmost Mach. Corp., 742 F.2d 786, 791



3
        Plaintiff makes the unsupported assertion that Rule 9(b)’s heightened pleading standard does not apply to the
NJCFA claims (Pl. Opp. Br. at 15), but even Plaintiff’s cited caselaw suggests that it does. See Dzielak v. Whirlpool
Corp., 26 F. Supp. 3d. 304, 333 (D.N.J. 2014) (“Rule 9(b)’s heightened standard for pleading fraud . . . applies to a
NJCFA claim”); Henderson v. Volvo Cars of N. Am., Inc., No. 09-4146, 2010 WL 2925913, at *4–5 (D.N.J. July 21,
2010) (analyzing plaintiff’s NJCFA claims under Rule 9(b)).

                                                         9
(3d Cir. 1984). In sum, the Third Circuit has advised that, “at a minimum,” a plaintiff must support

allegations of fraud “with all of the essential factual background that would accompany the first

paragraph of any newspaper story—that is, the who, what, when, where and how of the events at

issue.” In re Rockefeller Center Prop. Inc. Sec. Litig., 311 F.3d 198, 217 (3d Cir. 2002) (internal

quotation marks omitted).

       Thus, to establish a prima facie case under the NJCFA, a plaintiff must allege—with the

specificity required by Rule 9(b)—“(1) unlawful conduct by the defendant; (2) an ascertainable

loss by the plaintiff; and (3) a causal connection between the defendant’s unlawful conduct and

the plaintiff’s ascertainable loss.” Payan v. Greenpoint Mortg. Funding, 681 F. Supp. 2d 564, 572

(D.N.J. 2010). The NJCFA defines unlawful conduct as:

               [t]he act, use or employment by any person of any unconscionable
               commercial practice, deception, fraud, false pretense, false promise,
               misrepresentation, or the knowing, concealment, suppression, or omission,
               in connection with the sale or advertisement of any merchandise. . . .

N.J. Stat. Ann. § 56:8-2. In other words, “[u]nlawful practices fall into three general categories:

affirmative acts, knowing omissions, and regulation violations.” Frederico, 507 F.3d at 202. The

“prime ingredient” underlying all types of unlawful conduct is the capacity to mislead, but

“differences exist among allegations of affirmative acts and omissions.” Glass v. BMW of N. Am.,

LLC, No. 10-5259, 2011 WL 6887721, at *5 (D.N.J. Dec. 29, 2011). Allegations of an affirmative

act, i.e., a misrepresentation, do not require a showing of intent, knowledge of the falsity, or even

actual deceit or fraud; nor must the representation be one of material fact. Id. On the other hand,

an omission “occurs where the defendant (1) knowingly concealed (2) a material fact (3) with the

intention that the consumer rely upon the concealment.” Arcand v. Brother Int’l Corp., 673 F.

Supp. 2d 282, 296 (D.N.J. Nov. 30, 2009).




                                                 10
       Here, Plaintiff alleges that Defendant engaged in both affirmative acts and knowing

omissions. (Compl. ¶¶ 68–72). Plaintiff argues that he adequately pleads an affirmative act and a

knowing omission because he alleges that GE continued to sell the microwave, despite knowing

about the paint peeling problem, and that GE failed to disclose the problem to consumers. (Pl.

Opp. Br. at 16 (citing Compl. ¶¶ 2–4, 21–23 & 40)). Plaintiff alleges that but for these unlawful

acts he would not have purchased the microwave or would have paid a lower price for it. (Compl.

¶ 41). However, Plaintiff’s allegations are too conclusory to state a claim based on affirmative

acts or knowing omissions.

       First, with respect to affirmative acts, Plaintiff alleges that Defendant’s general reputation

as well as user manuals, advertisements and pamphlets led Plaintiff to believe that the microwave

was fit for its ordinary purpose, but that the microwave was not fit for its ordinary purpose because

of the paint peeling problem. (Compl. ¶¶ 11, 27, 30, 31 & 35). But Plaintiff does not state with

enough specificity what exactly Defendant represented in these materials or how the advertised

product was different from what Plaintiff received. See e.g., Henderson v. Volvo Cars of N. Am.,

LLC, No. 09-4146, 2010 WL 2925913, at *3–4 (D.N.J. July 21, 2010) (finding misrepresentation

allegations too vague under Rule 9(b) where Plaintiff generally alleged misrepresentations in

marketing materials). In fact, the only specific representation mentioned in the Complaint—the

one-year warranty itself—turned out to be true, since Plaintiff alleges that he had a working

microwave for two years before the paint peeling problem manifested. (Compl. ¶¶ 33–37 & D.E.

No. 1-1, Ex. A). Without specific allegations as to what false statements Plaintiff saw or relied

upon, Plaintiff’s allegations based on affirmative acts are too conclusory to state a claim under the

NJCFA. Compare BK Trucking, 2016 WL 3566723, at *9 (“Plaintiffs have not identified with the

requisite particularity any specific statements they saw or relied on that induced them to buy [the



                                                 11
product]; instead, they only generally allege that [Defendant made misrepresentations] in its

marketing materials.”), with Harnish v. Widener Univ. Sch. of Law, 931 F. Supp. 2d 641, 648

(D.N.J. 2013) (finding that plaintiff sufficiently pled NJCFA claims based on affirmative acts

where plaintiff specifically alleged that defendant posted false placement and post-graduate

employment data and salary information on its website). Accordingly, the Court DISMISSES

Plaintiff’s NJCFA claims based on affirmative acts without prejudice. See Crozier v. Johnson &

Johnson Consumer Co., Inc., 901 F. Supp. 2d 494, 506 (D.N.J. 2012) (“Plaintiffs’ failure to plead

that they were misled is fatal, particularly given the specificity that Rule 9(b) requires for

NJCFA”).

         Second, Plaintiff’s allegations regarding knowing omissions fare no better. Although

“knowledge and intent are exempt from Rule 9(b)’s particularity requirement,” BK Trucking Co.,

2016 WL 3566723, at *8, conclusory allegations of knowledge cannot survive a motion to dismiss.

See McQueen v. BMW of N. Am., LLC, No. 12-6674, 2013 WL 4607353, at *6 (D.N.J. Aug. 29,

2013). Here, Plaintiff makes several conclusory allegations that Defendant knew of the paint

peeling problem at the time he purchased the microwave in 2012. 4 (See e.g., Compl. ¶¶ 42–43 &

69). Plaintiff otherwise relies on GE’s website post about the paint peeling problem and consumer

complaints to allege knowledge. (Id. ¶¶ 2 & 23–24). But Plaintiff’s reliance on the website post

is unavailing because Plaintiff does not allege that the post existed at the time Plaintiff purchased

his microwave. And to the extent the post does date back to the date of Plaintiff’s purchase, it

demonstrates that GE publicly disclosed, rather than concealed, the existence of the paint peeling

problem to potential purchases. Moreover, all but one of the cited consumer complaints are dated


4
          For purposes of this analysis, the Court evaluates Plaintiff’s allegations of Defendant’s knowledge at the time
of Plaintiff’s purchase since that is when Plaintiff alleges his ascertainable loss occurred (Compl. ¶¶ 71–72), and under
the NJCFA any unlawful conduct must have a causal connection to the alleged ascertainable loss. Payan, 681 F.
Supp.2d at 572.

                                                          12
after Plaintiff’s purchase in December 2012, and thus do not factually support Plaintiff’s

allegations of knowledge. (Id. ¶23). In any event, courts have held that consumer complaints

alone are insufficient to state an NJCFA claim based on knowing omissions. See Oliver v. Funai

Corp., Inc., No. 14-04532, 2015 WL 9304541, at *5 (D.N.J. Dec. 21, 2015) (knowledge could not

be inferred from consumer complaints); McQueen, 2013 WL 4607353, at *6 (“Plaintiff merely

points to the complaints received by BMW . . . as proof that BMW was aware of the defect, without

providing any additional information.”).     Accordingly, Plaintiff’s NJCFA claims based on

knowing omissions are also DISMISSED without prejudice.

       Without any remaining allegations as to Defendant’s unlawful conduct, Plaintiff’s NJCFA

claims cannot survive a motion to dismiss. Consequently, the Court need not determine whether

Plaintiff sufficiently pleads ascertainable loss caused by Defendant’s conduct, and Count I of the

Complaint is DISMISSED in its entirety, without prejudice.

       D.      Unjust Enrichment

       Under New Jersey law, “[t]o establish unjust enrichment, a plaintiff must show both that

defendant received a benefit and that retention of that benefit without payment would be unjust.”

VRG Corp. v. GKN Realty Corp., 641 A.2d 519, 526 (N.J. 1994). “An unjust enrichment claim

also requires a direct relationship between the parties or a mistake on the part of the party

conferring the benefit.” T.J. McDermott Transp. Co. v. Cummins, Inc., No. 14-04209, 2015 WL

1119475, at *14 (D.N.J. Mar. 11, 2015) (internal quotation marks omitted).

       Plaintiff alleges that he and the putative class members conferred a benefit on Defendant

by purchasing microwaves, and that Defendant “retained that benefit under circumstances that

make it unjust or inequitable for Defendant to retain it without paying Plaintiff and members of

the class.” (Compl. ¶¶ 115–116). Defendant argues that Plaintiff fails to state a claim for unjust



                                               13
enrichment because (i) the written warranty exclusively governs the parties’ agreement, and (ii)

Plaintiff did not confer a benefit directly on Defendant. (Def. Mov. Br. at 18–19).

       The Court declines to dismiss the unjust enrichment claim based on the presence of the

written warranty because alternative pleading is permitted by the Federal Rules of Civil Procedure.

Fed. R. Civ. P. 8(d)(2) (“A party may set out two or more statements of a claim or defense

alternatively or hypothetically, either in a single count or defense or in separate ones.”); see also

Palmeri v. LG Elecs. USA, Inc., No. 07-5706, 2008 WL 2945985, at *7 (D.N.J. July 30, 2008)

(“[T]his Court understands that unjust enrichment is, by its nature, an alternative remedy to

contract and tort remedies.”). However, the Court will dismiss the unjust enrichment claims

because Plaintiff alleges that he purchased his microwave from Best Buy (Compl. ¶ 11), not

Defendant, and thus fails to allege a direct relationship between himself and Defendant.

       The majority of courts in this district have held that the direct relationship requirement

dictates that “a manufacturer is not liable for unjust enrichment if plaintiffs purchased the goods

in question from a third-party.” Fishman v. Gen. Elec. Co., No. 12-00585, 2013 WL 1845615, at

*6 (D.N.J. Apr. 30, 2013); see also T.J. McDermott Transp. Co., 2015 WL 1119475, at *14

(“Courts in this district have routinely found that a manufacturer’s warranty agreement does not

establish a direct relationship upon which a plaintiff can mount an unjust enrichment claim.”). The

Court acknowledges that a few courts in this district have held that a plaintiff may bring an unjust

enrichment claim against a manufacturer—specifically where Plaintiff has adequately alleged that

the manufacturer engaged in fraudulent conduct—but nevertheless concludes that those

circumstances are not adequately alleged here. See Stewart v. Beam Glob. Spirits & Wine, Inc.,

877 F. Supp. 2d 192, 200 (D.N.J. 2012) (explaining that plaintiffs alleged that defendant

manufacturer engaged in a nationwide advertising and marketing scheme which “may have been



                                                 14
employed at the retail level and coordinated with the retailers themselves”); see also Morcom v.

LG Elecs. USA, Inc., No. 16-4833, 2017 WL 8784836, at *10 (D.N.J. Nov. 30, 2017) (holding that

plaintiffs adequately alleged that the defendant manufacturer “made false claims or

misrepresentations directed for the purpose of generating retail sales”). Thus, the Court holds in

accordance with the majority of courts in this district that Plaintiff’s indirect purchase is not enough

to establish a direct relationship with Defendant as required to state a plausible unjust enrichment

claim.

         Accordingly, Count VI of the Complaint is DISMISSED without prejudice.

IV.      Conclusion

         For the foregoing reasons, Defendant’s motion to dismiss is GRANTED in its entirety, and

the Complaint is DISMISSED without prejudice. An appropriate Order accompanies this Opinion.




                                                                        s/Esther Salas______
                                                                        Esther Salas, U.S.D.J.




                                                  15
